Case 19-01058 Doc 5 Filed 08/19/19 Entered 08/19/19 12:58:35 Main Document Page 1 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF LOUISIANA

  In re:                                                                        )           CHAPTER 11
                                                                                )
  LMCHH PCP, LLC1                                                               )           Case No. 17-10353
                                                                                )           (Jointly Administered)
            Debtors.                                                            )
                                                                                )           SECTION B
                                                                                )
  LMCHH PCP, LLC et al, PLAN                                                    )           Adversary No. 19-01058
  ADMINISTRATOR2                                                                )
      Plaintiff                                                                 )
                                                                                )
  vs.                                                                           )
                                                                                )
  TAMMANY UTILITIES                                                             )
                                                                                )
            Defendant                                                           )

                                      NOTICE AND REQUEST FOR ENTRY OF
                                     DEFAULT AGAINST TAMMANY UTILITIES

            NOW INTO COURT COMES Clifford A. Zucker, Plan Administrator for LMCHH PCP,

  LLC and Louisiana Medical Center and Heart Hospital, LLC (collectively, the “Debtors”) (the

  “Plan Administrator” or “Plaintiff")3, who, pursuant to Federal Rule of Civil Procedure 55(a) made

  applicable to these proceedings by Rule 7055 of the Federal Rules of Bankruptcy Procedure,

  hereby moves the Clerk to docket a Clerk’s entry of default against defendant, Tammany Utilities.

  In support of this request, the Plaintiffs respectfully state as follows:




  1
    The Debtors in these cases are LMCHH PCP, LLC (Bankr. Case No. 17-10353 -JAB) and Louisiana Medical Center and Heart Hospital, LLC
  (Case No. 17-10354 -JAB)). The last four digits of the taxpayer identification numbers for each of the Debtors follow in parenthesis: (i) LMCHH
  PCP LLC (8569); and (ii) Louisiana Medical Center and Heart Hospital, LLC (7298). The mailing address for the Debtors is 64030 Highway 434,
  Lacombe, LA 70445.
             2
               In accordance with Section 5.6 of the Amended Joint Plan of Liquidation by LMCHH PCP LLC, Louisiana Medical Center and
  Heart Hospital, LLC and the Official Committee of Unsecured Creditors, as of August 1, 2017 (the “Amended Joint Plan”) [ECF No. 470],
  Clifford A. Zucker of FTI has been designated as the Plan Administrator.
            3
                Capitalized terms not defined herein shall have the same meaning as defined in the Amended Plan of Liquidation [Dkt. No. 290.]



  {00369515-1}
Case 19-01058 Doc 5 Filed 08/19/19 Entered 08/19/19 12:58:35 Main Document Page 2 of 5



         1.      This adversary proceeding was initiated under Rule 7001 of the Federal Rules of

  Bankruptcy Procedure (the “Bankruptcy Rules”) [Dkt. No. 1].

         2.      On January 30, 2019, the Plan Administrator filed the Complaint to Avoid and

  Recover Avoidable Transfers (the “Complaint”) against Appriver, LLC (the “Default Defendant”).

         3.      On January 31, 2019, the Court issued the Summons in this adversary proceeding

  [Dkt. No. 2] (the “Summons”). On February 1, 2019, the Summons and the Complaint were served

  upon the Default Defendant and its Legal Department at the address provided on the St. Tammany

  Parish Government website [Dkt. Nos. 3 & 4] via First Class US Mail. See Exhibit 1.

         4.      The Default Defendant is a branch of the St. Tammany Parish Government and, as

  such is not an infant or incompetent person.

         5.      Pursuant to the Summons, the Default Defendant was Required to respond to the

  Complaint on or before March 3, 2019.

         6.      Default Defendant failed to respond by March 3, 2019.

         7.      More than 30 days have elapsed since the issuance and service of the Summons and

  the Default Defendant has failed to timely respond to the Complaint.

         8.      This Court may take judicial notice of its docket and the lack of any response to the

  Complaint by the Default Defendant. Accordingly, the Plan Administrator asserts that the Clerk’s

  entry of default against the Default Defendant is proper pursuant to Fed. R. Civ. P. 55(a) made

  applicable herein by Fed. R. Bankr. Proc. 7055.




  {00369515-1}
Case 19-01058 Doc 5 Filed 08/19/19 Entered 08/19/19 12:58:35 Main Document Page 3 of 5



         WHEREFORE, the Plan Administrator, through undersigned counsel, requests the

  Clerk’s entry of default against Tammany Utilities.

  Dated, August 19, 2019



                                           Respectfully submitted,


                                           /s/ Tristan E. Manthey
                                           William H. Patrick, III (La. Bar No. 10359)
                                           Tristan E. Manthey, (La. Bar No. 24539)
                                           Cherie Dessauer Nobles, (La. Bar No. 30476)
                                           Heller, Draper, Patrick, Horn & Manthey, L.L.C.
                                           650 Poydras Street, Suite 2500
                                           New Orleans, Louisiana 70130-6175
                                           Telephone: 504-299-3300 // Fax: 504-299-3399
                                           Counsel for Plan Administrator for LMCHH PCP,
                                           LLC and Louisiana Medical Center and Heart
                                           Hospital, LLC



                                  CERTIFICATE OF SERVICE
           I, Tristan Manthey, counsel for Clifford Zucker, the Plan Administrator, do hereby certify
  that I caused the above and foregoing Notice and Request for Entry of Default Against Tammany
  Utilities to be served upon the following via postage prepaid, first class U.S. Mail on August 19,
  2019:

  Tammany Utilities                                     Tammany Utilities
  Attn: Officer, Managing or General Agent              c/o Deborah Spiess Henton, Esq.
  P.O. Box 3500                                         PO Box 628
  Covington, LA 70434                                   Covington, LA 70434


                                           /s/ Tristan E. Manthey
                                           Tristan E. Manthey




  {00369515-1}
Case 19-01058 Doc 5 Filed 08/19/19 Entered 08/19/19 12:58:35 Main Document Page 4 of 5
Case 19-01058 Doc 5 Filed 08/19/19 Entered 08/19/19 12:58:35 Main Document Page 5 of 5
